The opinion of the court was delivered by
Swayze, J.
Leonard Morse, a resident of Hartford, Connecticut, in his lifetime pledged certain stocks of New Jersey corporations and other collateral with the Phoenix National Bank of Hartford as security for a note and died testate, no part of the note having been paid. The question presented by this case is whether the New Jersey stocks so pledged are subject to the transfer tax under the act of 1914. Pamph. Lp. 267. That act, so far as material to this ease, imposes the tax when the transfer is by will or intestate law of shares of stock of corporations of this state. The question therefore narrows to whether the testator’s will transferred these stocks. He did not .own-the stocks; at most he had an interest therein, which was subject to the rights of the pledgee, and the pledgee could not be deprived of its property right to *397transfer tlie shares to a purchaser and apply the proceeds to the debt. There might or might not be a valuable equity, but all that could be transferred by testator’s will was the right to redeem, or if the stocks had been transferred by the pledgee, tlie right to an accounting and the pajunent of the balance, if any, after satisfaction of the debt. There could be no transfer of stock within the meaning of the statute until and unless the debt was paid. The pledgee might sell and transfer the Hew Jersey stocks and apply the proceeds to payment of the debt and leave no equity therein, since their value was less than 'the debt; in that event, the transfer of the stocks would be by virtue of the power of attorney given by the testator in his lifetime and not by his will or by intestate law as required by the statute. The question has been decided in the same way by the courts of Xew York. Wo. cannot add to the reasoning of Surrogate Fowler. Estate of Ames, 141 N. Y. Supp. 793.
Wo are not called upon by the facts of this case to express an opinion on the question that would be presented if the debt was satisfied out of other collateral and the Xew Jersey stocks or some of them still remained in the hands of the pledgee. Tlie tax must he set aside.